—Judgment, Supreme Court, New York County (Edward Lehner, J.), entered June 21, 2001, in favor of plaintiff and against defendant, and bringing up for review an order which, in an action on a promissory note, granted plaintiffs motion for summary judgment in lieu of complaint, unanimously affirmed, without costs.
There is no merit to defendant’s argument that, since the subject promissory note represents a debt owing for legal services rendered by plaintiff not to defendant but to corporate entities of which he was the principal, he cannot be held personally liable thereon. The note plainly states that legal services were rendered both to defendant and his companies, and that in consideration for plaintiffs reducing his outstanding fees by 20% defendant would pay the reduced amount “either directly or through [his] companies” at a designated closing. Defendant’s claim that such closing never took place, and that his obligation to pay the note therefore never accrued, is improperly raised for the first time on appeal, and we decline to review it. Defendant’s claim that he never signed the note is conclusory and refuted by documentary evidence, and his claim that he agreed to pay plaintiff only $50, not $250, an hour cannot be entertained absent evidence that he objected to plaintiff’s monthly bills within a reasonable time after receiving them (see, Biegen v Paul K. Rooney, P.C., 269 AD2d 264, lv denied 95 NY2d 761). Defendant’s allegations that he was “prodd[ed]” by plaintiff into an unprofitable merger deal fail to state a cause of action for legal malpractice. Concur—Williams, P.J., Saxe, Lerner and Friedman, JJ.